Judgment, Supreme Court, Bronx County (Robert Straus, J., at hearing; Roger Hayes, J., at jury trial), rendered April 24, 1995, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
*476The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues relating to the reliability of identification testimony were properly placed before the jury, and there is no reason in the record to disturb the jury’s determination.
Defendant’s challenge to the receipt of evidence of an uncharged crime is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that the evidence was properly admitted both to establish an element of the crime (see, People v Stokes, 203 AD2d 127, lv denied 84 NY2d 872), and as background material to complete the police narrative (see, People v Till, 87 NY2d 835).
We perceive no abuse of sentencing discretion.
We have reviewed defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin and Williams, JJ.